Citation Nr: 0947290	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  02-09 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.  

2.  Entitlement to service connection for hearing loss in the 
left ear.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for vertigo.  

5.  Entitlement to service connection for labyrinthitis.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The Veteran 
appealed the rating decision to the Board, and in June 2006, 
the Board denied all of his claims.  He appealed the Board's 
decision to the Court of Appeals for Veterans Claims (Court), 
and in November 2007, the Court remanded the case and 
incorporated the parties' Joint Motion for Remand (Joint 
Motion) into its Order.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the November 2007 Joint Motion, the parties agreed that 
the Board did not provide adequate reasons and bases when 
denying the Veteran's claims.  For the reasons discussed 
below, the claims are remanded to the RO for additional 
development.  

Lumbosacral Strain

In the November 2007 Joint Motion, the parties agreed that 
the Board did not provide adequate reasons and bases when it 
found that the Veteran was not entitled to undergo a VA 
examination for his lumbosacral strain.  VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Veteran underwent a VA spine examination in July 2000.  
This examination was for a non-service-connected pension 
claim and did not contain an etiology opinion for his back 
condition, and as a result it is not useful in determining 
service connection.  

The Veteran's service treatment records (STRs) do not reflect 
any specific complaints or diagnosis of a back injury or 
disability, and his August 1953 discharge examination showed 
no evidence of a back disability.  However, the threshold set 
forth in McLendon is very low, and may be satisfied by 
equivocal or non-specific medical evidence of a nexus or 
credible evidence of continuity of symptomatology which is 
capable of lay observation.  McLendon, 20 Vet. App. at 83-86.  

The Veteran asserts that he hurt his back when he fell off of 
a truck while serving in the military.  At his July 2000 
spine examination, he stated that he injured his back while 
in service and had low back pain since that time.  In his May 
2001 claim, he stated that the only back injury he ever 
sustained was while in the Army; he claimed that he sought 
medical assistance, but was discharged from the Army due to a 
family problem and did not receive treatment.  In a May 2001 
letter, Dr. R. C., a private physician, stated that the 
Veteran fell from a moving vehicle in 1953, while in the 
military, but did not receive treatment because his father 
was severely ill.  Dr. R. C. stated that since the fall, the 
Veteran suffered from chronic back problems.  Thus, the 
Veteran has provided competent lay evidence that during 
service he fell from a truck and subsequently experienced 
back pain, which is an observable symptom.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
While the Veteran is not competent to provide a medical 
diagnosis as to what, if any, disability he may have had 
during service, he is competent to describe the symptoms he 
experienced, which he has done.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Washington v. 
Nicholson, 21 Vet. App. 191, 195 (2007) (noting that a 
layperson "is competent to provide information regarding 
visible, or otherwise observable, symptoms of disability").  
He also provided a statement from his private physician which 
indicated that his back disability may have originated in 
service.  Accordingly, this claim must be remanded in order 
to obtain a medical examination and nexus opinion.  See 
McLendon, 20 Vet. App. at 81.  

Hearing Loss, Tinnitus, Vertigo, and Labyrinthitis

The Board denied the Veteran's claims for hearing loss in the 
left ear, tinnitus, vertigo, and labyrinthitis because there 
was no medical evidence of a nexus between his period of 
service and his disabilities.  His STRs were negative for any 
treatment for or diagnosis of any of the claimed conditions, 
and many years had passed between the end of his service and 
the onset of the conditions.  The parties agreed in the Joint 
Motion that the Board did not address the credibility of the 
Veteran's lay statements, which he submitted in support of 
his claims.  The Veteran asserted that he was in an artillery 
unit during service, and that he experienced acoustic trauma, 
which he believed to be the cause of his ear-related 
conditions.  

The Board has considered the Veteran's assertions that his 
ear-related disabilities are related to his period of active 
service.  To the extent that the Veteran ascribes his current 
disorders to his service, however, his opinion is not 
probative or competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles); Layno v. 
Brown, 6 Vet. App. 465 (1994).  

The Veteran's statements may be competent to support a claim 
for service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation, such as hearing loss, ringing in the ears, and 
dizziness.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  While 
the Veteran is not competent to provide an etiological link 
between acoustic trauma and his ear-related disabilities, he 
is competent to state that he was exposed to excessive noise.  
There is no evidence of record that would cause the Board to 
find that the Veteran's statements regarding acoustic trauma 
are not credible.  As discussed above, threshold set forth in 
McLendon is very low.  McLendon, 20 Vet. App. at 83-86.  
Accordingly, these claims must be remanded in order to obtain 
a medical examination and nexus opinion.  See McLendon, 20 
Vet. App. at 81.  

Lastly, during the pendency of this appeal, the Court held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R.  § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was not 
provided with notice regarding how disability ratings and 
effective dates would be assigned should his claims be 
granted.  On remand, the Veteran should be provided with 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b), that informs him that disability ratings and 
effective dates for the award of benefits will be assigned if 
his claims are granted, and also includes an explanation as 
to the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  Schedule the Veteran for VA 
orthopedic, audiological, and ear 
diseases examinations to determine the 
current nature, extent, and etiology of 
the claimed low back disability, left ear 
hearing loss, tinnitus, vertigo, and 
labyrinthitis.  Prior to the examination, 
the claims folder must be made available 
to the examiner(s) for review.  A 
notation to the effect that this record 
review took place must be included in the 
report of the examiner(s).  All 
appropriate tests and studies (and 
consultations, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  

	a) With regard to the low back 
disability, the orthopedic examiner is 
asked to state whether it is at least as 
likely as not that the Veteran's low back 
disability is related to his active 
service, including his reported fall from 
a moving vehicle in 1953.  The examiner 
must set forth all examination findings, 
along with the complete rationale for the 
conclusions reached in the examination 
report.  If the examiner cannot provide 
an etiology opinion without resorting to 
speculation, the examiner must so state, 
and provide a rationale for why he or she 
cannot opine without speculating.  

	b) With regard to the left ear 
hearing loss, tinnitus, vertigo, and 
labyrinthitis, the audiological and ear 
diseases examiner(s) are asked to state 
whether it as at least as likely as not 
that these conditions are related to the 
Veteran's active service, including his 
reported acoustic trauma.  The 
examiner(s) must set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in the examination report.  If 
the examiner(s) cannot provide etiology 
opinions without resorting to 
speculation, they must so state, and 
provide a rationale for why they cannot 
opine without speculating.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

The RO should advise the Veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claims.  

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his attorney.  After the Veteran and his 
attorney have had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



